EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACTS: Cutera, Inc. Ron Santilli Chief Financial Officer 415-657-5500 Investor Relations John Mills Integrated Corporate Relations, Inc. 310-954-1100 john.mills@icrinc.com Cutera Reports Second Quarter 2011 Results Revenue Grew 22% to $14.9 Million BRISBANE, Calif., August 1, 2011 ─ Cutera, Inc. (NASDAQ: CUTR), a leading provider of laser and other light-based aesthetic systems for practitioners worldwide, today reported financial results for the second quarter ended June 30, 2011. Second quarter 2011 revenue was $14.9 million, or 22% higher, when compared to $12.2 million in the same period last year.Net loss for the second quarter of 2011 was $2.5 million or $0.18 per diluted share, compared to a net loss of $3.8 million or $0.28 per diluted share. Kevin Connors, President and CEO of Cutera, stated, “In our second quarter we experienced growth in all of our major geographical segments and have been very pleased with the market acceptance of our recently launched GenesisPlus product in the US.We received FDA approval for onychomycosis (toenail fungus) in April of 2011 and Canadian approval in July 2011. With these clearances, we are beginning to penetrate the developing podiatry market for laser based products.In addition, we were pleased with our performance in Japan during the second quarter and the pace of market recovery following the disastrous earthquake that occurred in March 2011.” “We believe our revenue growth during the second quarter was also a direct result of our new US sales leadership and the talented sales team they have built.Our new sales leadership coupled with the recent GenesisPlus and Excel V product launches are key initiatives that we believe will continue to improve our performance.” Mr. Connors concluded, “We remain focused on key initiatives to increase future revenue levels and leverage our business model, which we expect will result in improved margins and cash flows in 2011, compared to 2010.We believe that our worldwide distribution network, strong balance sheet with approximately $95 million in cash and investments – with no debt – a broad portfolio of products, and various research and development projects underway, offer continuing, long-term opportunities for our company.” Conference Call: The conference call to discuss these results is scheduled to begin at 2:00 p.m. PT (5:00 p.m. ET) on August 1, 2011. Participating in the call will be Kevin Connors, President and Chief Executive Officer, and Ron Santilli, Executive Vice President and Chief Financial Officer. The call will be broadcast live over the Internet hosted at the Investor Relations section of Cutera's website at www.cutera.com, and will be archived online within one hour of its completion through 8:59 p.m. PT (11:59 p.m. ET) on August 15, 2011. In addition, you may call (877) 407-0789 to listen to the live broadcast. About Cutera, Inc. Brisbane, California-based Cutera is a leading provider of laser and other light-based aesthetic systems for practitioners worldwide. Since 1998, Cutera has been developing innovative, easy-to-use products that enable physicians and other qualified practitioners to offer safe and effective aesthetic treatments to their patients. For more information, call 1-888-4CUTERA or visit www.cutera.com. This press release contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995. Specifically, statements concerning Cutera's ability to leverage its business model, increase revenue, generate additional cash, increase profitability, realize benefits from changes in management, develop and commercialize existing and new products and applications, and statements regarding long-term prospects and opportunities are forward-looking statements within the meaning of the Safe Harbor. Forward-looking statements are based on management's current, preliminary expectations and are subject to risks and uncertainties, which may cause Cutera's actual results to differ materially from the statements contained herein.Potential risks and uncertainties that could affect Cutera's business and cause its financial results to differ materially from those contained in the forward-looking statements include the continuing uncertainty related to the Japanese economy and infrastructure, which may reduce demand for the Company’s products and cause potential customers to delay their purchase decisions; that the Company may not be successful in its efforts to improve sales productivity and revenue performance; the Company’s ability to successfully develop and launch new products and applications and market them to both its installed base and new customers; the length of the sales cycle process; unforeseen events and circumstances relating to the Company’s operations; government regulatory actions; and those other factors described in the section entitled, “Risk Factors,” in its most recent Form 10-Q as filed with the Securities and Exchange Commission on August 1, 2011. Undue reliance should not be placed on forward-looking statements, which speak only as of the date they are made. Cutera undertakes no obligation to update publicly any forward-looking statements to reflect new information, events or circumstances after the date they were made, or to reflect the occurrence of unanticipated events. Cutera's second quarter ended June 30, 2011 financial performance, as discussed in this release, is preliminary and unaudited, and subject to adjustment. CUTERA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (unaudited) June 30, March 31, June 30, Assets Current assets: Cash and cash equivalents $ $ $ Marketable investments Accounts receivable, net Inventories, net Deferred tax asset 20 14 Other current assets and prepaid expenses Total current assets Property and equipment, net Long-term investments Intangibles, net Deferred tax asset, net of current portion 97 Total assets $ $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred rent Deferred revenue, net of current portion Income tax liability Total liabilities Stockholders’ equity: Common stock 14 14 14 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ CUTERA, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended June 30, March 31, June 30, Net revenue $ $ $ Cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Loss from operations ) ) ) Interest and other income, net Loss before income taxes ) ) ) (Benefit) provision for income taxes ) 32 82 Net loss $ ) $ ) $ ) Net loss per share: Basic and Diluted $ ) $ ) $ ) Weighted-average number of sharesused in per share calculations: Basic and Diluted CUTERA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended June 30, March 31, June 30, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Tax benefit from stock-based compensation 16 - - Excess tax benefit related to stock-based compensation ) - - Depreciation and amortization Provision for excess and obsolete inventories ) ) Provision for doubtful accounts receivable 2 (9
